DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/712,484 filed 12 December 2019. Claims 1-12 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 12 December 2019 and 31 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The claims use “and/or” throughout. Examiner interprets “and/or” to mean that the conditional “and” and “or” must be present. The specification appears to support both conditionals, which means there is no 35 U.S.C. 112 issue.
There are functional “if” statements in claims 1 and 12. The functional language is considered to be a positive recitation. The if statements include both positive and negative torque limits, which encompass both torque scenarios and thus creates a positive recitation.

Claim Objections
Claims 2 and 7 each recite “the preload apparatus.” While this does not raise an issue under 35 U.S.C. 112, there is an inconsistency. These limitations appear to refer to claim 1, which recites “at least one preload apparatus.” However, the dependent claims appear to remove the “at least.” Other dependents maintain the “at least.” For example, claim 10 recites “the at least one drive unit is an electric motor.” Thus, the limitations are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the preload device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, and 6-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A drive train of a vehicle, comprising: at least one drive unit; at least one first partial drive train which is assigned to a first output unit, and which transmits a torque between the drive unit and the first output unit; and at least one second partial drive train which is assigned to a second output unit, and which transmits a torque between the drive unit and the second output unit, wherein the drive train is subjected to load in a first direction in the case of a transmission of a positive torque, and the drive train is subjected to load in a second direction which is opposed to the first direction in the case of a transmission of a negative torque; at least one preload apparatus which, if a predefined positive torque limit value is reached or if a predefined negative torque limit value is reached, preloads the first partial drive train in the first direction of the positive torque and preloads the second partial drive train in the second direction of the negative torque.
Claim 12:
A method for avoiding a load change stress in a case of a transition from an overrun mode to a traction mode in a drive train of a vehicle, wherein the drive train comprises: at least one drive unit; at least one first partial drive train which is assigned to a first output unit, and which transmits a torque between the drive unit and the first output unit; and at least one second partial drive train which is assigned to a second output unit, and which transmits a torque between the drive unit and the second output unit, wherein the drive train is subjected to load in a first direction in the case of a transmission of a positive torque, and the drive train is subjected to load in a second direction which is opposed to the first direction in the case of a transmission of a negative torque; at least one preload apparatus which, if a predefined positive torque limit value is reached or if a predefined negative torque limit value is reached, preloads the first partial drive train in the first direction of the positive torque and preloads the second partial drive train in the second direction of the negative torque, the method comprising the acts of: determining if a positive and/or negative torque limit value are reached and/or a torque reversal is achieved; and actuating the at least one preload apparatus in such a way that, if the positive and/or negative torque limit value are reached and/or a torque reversal is achieved, it preloads the first partial drive train in the first direction of a positive torque and it preloads the second partial drive train in the second direction of a negative torque.
Regarding claims 1, and 12, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the application requires specific structural components. Further, the claims require preloading the two drive trains in opposite torque directions. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
It is noted that there is a written opinion indicating potential prior art. However, the prior art fails to disclose how it meets all the limitations of claims 1 and 7. In particular, the written description considers positive and negative torque rotations inherent to a system. This does not show how the prior art enables simultaneous positive and negative torques on two different partial drive trains. An inherent ability to have a forward and negative torque in a drive train is insufficient. Further, the alleged prior art fails to teach or render obvious a system of preloading each of the two partial drive trains in opposite torque directions. Thus, the prior is inapplicable to show that claims 1 and 12 are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7873457 teaches clutch control based on axle speed. However, the prior at fails to disclose the positive and negative control system.
6602159 teaches a mode clutch control system. However, the reference fails to teach or render obvious rotation direction dependency for preloading.
2015/0314771 teaches a system with mode changing based on speed. However, the reference fails to disclose different rotations being reloaded.
2012/0022730 teaches torque reversal. However, the reference fails to teach or render obvious all of the limitations set forth in claims 1 and 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659